Citation Nr: 1824096	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  08-30 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1972 to May 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in August 2009 regarding entitlement to increased ratings for his right and left ankle disabilities.  In March 2014, the Board remanded the appeal.  In September 2015, the Board denied ratings in excess of 20 percent for the right and left ankle disabilities and determined that entitlement to a TDIU had not been reasonably raised by the record.  The Veteran timely appealed this determination to the United States Court of Appeals for Veterans Claims (Court), which vacated the Board's decision pursuant to a Joint Motion for Partial Remand (JMPR) in an April 2016.  The parties to the JMPR determined that the Board did not provide sufficient reasons and bases for the determination that entitlement to a TDIU was not reasonably raised by the claimant or the record.  Thereafter, the Board remanded the issue of entitlement to a TDIU in June 2016 for additional development.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, he is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C. §§ 1110, 1155 (2012); 38 C.F.R. 
§§ 4.15, 4.16 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).   

The above notwithstanding, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, if a veteran fails to meet the schedular requirements set forth in 38 C.F.R. § 4.16(a), an extraschedular rating may nevertheless be considered under 38 C.F.R. § 4.16(b) where a veteran is unemployable due to service-connected disabilities. 

The Board is prohibited from assigning an extraschedular TDIU under 38 C.F.R. 
§ 4.16(b) in the first instance without initially referring the claim to the Director of VA's Compensation Service.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The Board remanded the claim for such consideration in June 2016, which was provided in December 2017. 

Entitlement to a TDIU is based on an individual's particular circumstances, including education, training, and work history.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009); Beaty v. Brown, 6 Vet. App. 532 (1994).  The determination of whether a veteran is unable to secure of follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

Service connection is currently in effect for acne rosacea, rated as 30 percent disabling, a right ankle disability rated as 20 percent disability, and a left ankle disability rated as 20 percent disabling, for a combined rating of 60 percent.  As he does not meet the schedular criteria for a TDIU, the relevant inquiry is whether he is entitled to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  The appeal period before the Board begins in January 2007.

The Veteran reports that he last worked full time as security officer in either 1993 or 1995.  He has a certificate of high school equivalency and has worked in various unskilled or semi-skilled positions as a security guard, janitor, tailor/sewer, laborer, nurse aide and assembly line worker.  See April 2007 VA Form 21-8940; see also March 1994 Telereport.  

There is both favorable and unfavorable in relation to the claim.  The June 2014 VA examiner found there was no impact of the Veteran's service-connected ankle disabilities on his ability to work, with no supporting rationale.  Contrarily, the April 2007 VA examiner noted that there was "abundant clinical evidence" to indicate that the Veteran was "functionally limited in walking for periods of time greater than five to 10 minutes, climbing, squatting, pushing, pulling, lifting, and carrying" due to his service-connected ankle disabilities, and that these limitations "would severely limit his ability to complete tasks in a timely manner in a position requiring physical labor."  In denying an extraschedular TDIU in December 2017, VA's Director of Compensation service found that the Veteran was capable of engaging in sedentary work.  Significantly, however, the Veteran's entire work history involves occupations requiring some degree of physical labor.  In this regard, the Board emphasizes that the Veteran's job as a sewer required manual operation (pushing) of a foot pedal and some degree of walking.  See Social Security Administration records.  Moreover, the Veteran's prior positions as a security guard were active, one requiring 8 hours per day of walking and standing, with frequent bending and lifting and a second requiring 2 hours per day of walking and 4 hours of standing, with occasional bending.  Id.  

During the April 2007 VA examination, the Veteran also reported that, although acne rosacea itself had virtually no impact on employability, the medication used to treat the condition caused dizziness and falls.  He also stated that this medication would interfere with his ability to follow directions, understand instructions, and communicate effectively with others.  The Veteran's assertions are generally consistent with the noted side effects for this medication. 
The Veteran testified in his August 2009 Board hearing that his employment was limited due to his bilateral ankle problems.  Specifically, he stated that he could only walk a limited distance before having to stop and that upon stopping, his ankles would throb.  He reported that it usually took two to three days for the pain to calm back down.  In addition, he reported swelling of the ankles on a daily basis and that he was limited in his ability to ambulate.  The Veteran testified that he was able to mow his lawn but he had to take many breaks. 

The Board observes that the Veteran has several non-service connected disabilities that undoubtedly have a significant impact on his ability to obtain and maintain employment.  Nevertheless, given the Veteran's education, training, and work history and the favorable opinion from the April 2007 VA examiner, and after affording him the benefit of the doubt, the Board finds that his service-connected disabilities render him unable to unable to secure or follow a substantially gainful occupation. 


ORDER

An extraschedular TDIU is granted. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


